Case 1:17-cr-00548-PAC Document 405 Filed 06/08/20 Page 1 of 11

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK

 

Beene ee eee ee ee xX
UNITED STATES OF AMERICA : SUPERSEDING INDICTMENT
- ve. 7 . $3 17 Cr, 548 (PAC)
JOSHUA ADAM SCHULTE, .
Defendant.
ne x
COUNT ONE

. (Illegal Gathering of National Defense Information)

The Grand Jury charges:

1. On or about April 20, 2016, in the Rastexn District of
Virginia and elsewhere, JOSHUA ADAM SCHULTE, the defendant, for
the purpose of obtaining information respecting the national
defense with intent and reason to believe that the information was
to be used to the injury of the United States, or to the advantage
of any foreign nation, copied, took, made, and obtained, a sketch,
photograph, photographic negative, blueprint, plan, map, model,
instrument, appliance, document, writing, or note connected with
the national defense, to wit, on or about April 20, 2016, SCHULTE
copied without authorization backup files of certain electronic
databases (the “Backup Files”) housed on a classified computer
system (“DEVLAN”) maintained by the Central Intelligence Agency

(the “CIA”’), that contained classified information pertaining to,

 
Case 1:17-cr-00548-PAC Document 405 Filed 06/08/20 Page 2 of 11

among other things, the cyber-intelligence gathering capabilities
of the CIA.
(Title 18, United States Code, Sections 793(b) and 2.)
COUNT TWO
(Illegal Transmission of Unlawfully
Possessed National Defense Information)

The Grand Jury further charges:

2. Between in or about April and May 2016, in the Eastern
District of Virginia and elsewhere, JOSHUA ADAM SCHULTE, the
defendant, having unauthorized possession of, access to, and
control over documents, writings, plans, instruments, and notes
relating to the national defense, willfully retained those records
and failed to deliver them to the officer or employee of the United
States entitled to receive them, and willfully communicated,
delivered, and- transmitted, and caused to be communicated,
delivered, and transmitted the same to a person not entitled to
receive them, to wit, SCHULTE retained copies of the Backup Files,
to which he did not have authorized possession of, access to, or
control over, and caused the Backup Files to be communicated,
delivered, and transmitted to WikiLeaks.org (‘WikiLeaks”), which
the United States did not authorize to possess the Backup Files.

(Title 18, United states Code, Sections 793(e) and 2.)

 

 
Case 1:17-cr-00548-PAC Document 405 Filed 06/08/20 Page 3 of 11

COUNT THREE
(Illegal Transmission of Unlawfully
Possessed National Defense Information) ;
The Grand Jury further charges: , .
3. In or about September 2018, in the Southern District of
New York and elsewhere, JOSHUA ADAM SCHULTE, the defendant, having
unavthorized possession of documents, writings, and notes relating
to the national defense, wilifully communicated, delivered, and
transmitted, and caused to be communicated, delivered, and
transmitted the same to a person not entitled to receive them, to
wit, SCHULTE, having unauthorized possession of classified
documents, writings, and notes relating to the national defense
pertaining to internal computer networks of the CIA, including
DEVLAN, transmitted the documents, writings, and notes to a third
party that the United States had not authorized to receive that
information.
(Title 18, United States Code, Sections 793 (e) and 2.)
| COUNT FOUR

(Attempted Illegal Transmission of Unlawfully Possessed
National Defense Information)

The Grand Jury further charges:

4. Prom at least in or about July 2018, up to and including
at least in or about October 2018, in the Southern District of New
York and elsewhere, JOSHUA ADAM SCHULTE, the defendant, having
unauthorized possession of, access to, and control over documents,

writings, and notes relating to. the national defense, willfully

3

 

 
Case 1:17-cr-00548-PAC Document 405 Filed 06/08/20 Page 4 of 11

attempted to communicate, deliver, and transmit the same to a
person not entitled to receive them, to wit, SCHULTE, having
unauthorized possession of doguments, writings, and notes
regarding tradecraft techniques, operations, and particular
intelligence-gathering tools used by the CIA, attempted to
transmit the documents, writings, and notes to third parties whom
the United States had not authorized to receive such information.

(Title 18, United States Code, Sections 793(e) and 2.)

COUNT FIVE
(Unauthorized Access to a Computer T
Obtain Classified Information)

The Grand Jury further charges:

5. Between on or about April 18, 2016, and on or about April
20, 2016, JOSHUA ADAM SCHULTE, the defendant, in the Eastern
District of Virginia and elsewhere, knowingly accessed a computer
without authorization and exceeded authorized access and thereby
obtained information that has been determined by the United States
Government pursuant to an Fxecutive order or statute to require
protection against unauthorized disclosure for reasons of national
defense or foreign relations, or any restricted data, as defined
in paragraph y of section 11 of the Atomic Energy Act of 1954,
with reason to believe that such information so obtained could be
used to the injury of the United States or to the advantage of any
foreign nation, willfully communicated, delivered, transmitted,

and caused to be communicated, delivered, or transmitted, and

 

 
Case 1:17-cr-00548-PAC Document 405 Filed 06/08/20 Page 5 of 11

attempted to communicate, deliver, transmit and caused to be
communicated, delivered, of transmitted the same to any person not
entitled to receive it, and willfully retained the same and failed
to deliver it to the officer or employee of the United States
entitled to receive it, to wit, on or about April 20, 2016, SCHULTE
exceeded his authorized access on a computer to obtain the Backup
Files and subsequently caused the Backup Files to be transmitted
to WikiLeaks, which the United States had not authorized to receive
the Backup Files.
(Title 18, United States Code, Sections 1030(a) (1) and 2.)

COUNT SIX
(Unauthorized Access of a Computer to Obtain Information from a
Department or Agency of the United States)

The Grand Jury further charges:

6. On or about April 20, 2016, in the BRastern District of
Virginia and elsewhere, JOSHUA ADAM SCHULTE, the defendant,
intentionally accessed a computer without authorization and
exceeded authorized access and thereby obtained information from
a department or agency of the United States, to wit, SCHULTE
accessed a computer without authorization and in excess of his

authorization, and copied the Backup Files belonging to the CIA.

(Title 18, United States Code, Sections 1030 (a) (2) (B) and 2.)

 

 
Case 1:17-Cr-00548-PAC Document 405 Filed 06/08/20 Page 6 of 11

COUNT SEVEN
(Causing Transmission of a Harmful Computer Program,
tnformation, Code, -or Command}

The Grand Jury further charges:

7. On or about April 20, 2016, in the Bastern District of
Virginia and elsewhere, JOSHUA ADAM SCHULTE, the defendant,
knowingly caused the transmission of a program, information, code,
or command, and as a result of such conduct, intentionally caused
damage without authorization to a protected computer used by or
for an entity of the United ‘States Government in furtherance of
the administration of ‘justice, national defense, or national
security, to wit, SCHULTE transmitted commands on DEVLAN to
manipulate the state of the Confluence virtual server on DEVLAN,
including by reverting the virtual server to a specific “snapshot, ”
or version, of the system as it appeared on or about April 16,
‘2016, restoring the system to a “snapshot” SCHULTE created on or
about April 20, 2016, deleting that “snapshot,” and thus erasing
the records of his activities on the system, thereby causing an
impairment to the integrity and availability of data and
information on DEVLAN.

(Title 18, United States Code, Sections 1030(a) (5) (A) and 2.}

 

 
Case 1:17-cr-00548-PAC Document 405 Filed 06/08/20 Page 7 of 11

COUNT EIGHT
(Causing Transmission of a Harmful Computer Program,
Information, Code, or Command — Deleting Log Files)

The Grand Jury ,ffurther charges:

8. On or about April 20, 2016, in the Bastern District of
Virginia and elsewhere, JOSHUA ADAM SCHULTE, the defendant,
knowingly caused the transmission of a program, information, code,
or command, and as a result of such conduct, intentionally caused
damage without authorization to a protected computer used by or
for an entity of the United States Government in furtherance of
the administration of justice, national defense, or national
security, to wit, SCHULTE transmitted commands on DEVLAN to delete
log files of activity on DEVLAN, thereby causing an impairment to
the integrity and availability of data and information.

“(Title 18, United States Code, Sections 1030 (a) (5) (A) and 2.)

COUNT NINE
(Obstruction of Justice)

the Grand Jury further charges:

9, From at least in or about March 2017, up to and including
at least in or about June 2017, in the Southern District of New
York and elsewhere, JOSHUA ADAM SCHULTE, the defendant, did
corruptly obstruct, influence, and impede, and endeavored to
obstruct, influence, and impede the due administration of justice

in a federal grand jury in the Southern District of New York by

 

 
Case 1:17-cr-00548-PAC Document 405 Filed 06/08/20 Page 8 of 11

 

making material false statements to special agents of the Federal

 

Bureau of Investigation, to wit, SCHULTE:

a. denied having any involvement in wnlawfully,
disclosing the Backup Files,

b. stated that he had not kept a copy of an email he
sent to the Office of Inspector General containing false
allegations of security issues at the CTIA,

Cc. denied having any classified materials in his
apartment,

d. denied ever taking information from the CIA and
transferring it to an unclassified network,

e. denied ever making DEVLAN vulnerable to the theft

of data,

£. denied housing information from the CTA on his home
computer, and

g. denied ever removing any classified information
From the CIA and taking it home.

{Title 18, United States Code, Section 1503.)

FORFEITURE ALLEGATIONS
10. As a result of committing the offenses alleged in Counts

One, Two, Three, and Four of this Indictment, JOSHUA ADAM SCHULTE,
the defendant, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 793(h), any property

constituting, or derived from, any proceeds the person obtained,
Case 1:17-cr-00548-PAC Document 405 Filed 06/08/20 Page 9 of 11

directly ox indirectly, from any foreign government, or any faction
or party or military of naval force within a foreign country,
whether recognized or unrécognized ,by the United States, as the
result of the commission of the offenses charged in Counts One,
Two, Three, and Four of this Indictment.

il. As a result of committing the offenses alleged in Counts
Five, Six, Seven, and Eight of this Indictment, JOSHUA ADAM
SCHULTE, the defendant, shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 1030(i), any
interest in any personal property that was used of intended to be
used to commit or to facilitate the commission of the conduct
alleged in Counts Five, Six, Seven, and Hight of this Indictment;
and any property, real or personal, constituting or derived from,
any proceeds that SCHULTE obtained, directly or indirectly, as a
result of the commission of the offenses charged in Counts Five,
Six, Seven, and Bight of this Indictment.

(Title 18, United States Code, Sections 793(h) and
1030{1i)}).

Substitute Asset Provision
12, If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due

diligence;

 

 

 

 
Case 1:17-cr-00548-PAC Document 405 Filed 06/08/20 Page 10 of 11

b, has been transferred or sold to, or deposited with,

a third party;

. Cc. has been placed beyond the jurisdiction of the
court;
d. has been substantially diminished in value; or
e. has been commingled with other property which

cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p), to seek forfeiture of any other
property of the defendant. up to the value of the forfeitable
property described above,

(Title 21, United States Code, Section 853(p).)

wz  bh bh

a GEOPRAEY/ S. BERMAN

United States Attorney

10

 

 
Case 1:17-cr-00548-PAC Document 405 Filed 06/08/20 Page 11 of 11

Form No. USA-33s-274 (Bd. 9°25-58) .

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Va

JOSHUA ADAM SCHULTE,

Defendant.

 

SUPERSEDING INDICTMENT
$3 17 Cr. 548 (PAC)
(18 U.S.C. §§ 793, 1030, 1503.)

GEOFFREY S. BERMAN
United States Attorney

Whe
Jf ie Foreperson
